UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4243


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES SINGLETON, a/k/a X-5,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:07-cr-00282-RJC-1)


Submitted:    December 23, 2009             Decided:   January 11, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Matthew R. Segal,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina; Beth Blackwood, FEDERAL DEFENDERS OF WESTERN
NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Edward R. Ryan, Acting United States Attorney, Charlotte, North
Carolina; Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     Singleton   entered       a    conditional      guilty    plea,

Fed. R. Crim. P. 11(a)(2), to being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2006).

Singleton preserved his right to challenge the district court’s

denial of his motion to suppress evidence seized as a result of

an investigative stop by Officer Kirk Bynoe and Officer Charles

Gunter    of   the    Charlotte-Mecklenburg,           North   Carolina,       Police

Department.

            On appeal, Singleton contends that the totality of the

circumstances shows that the officers did not have reasonable

suspicion      to    effectuate   a   Terry ∗       stop   because     carrying    an

unconcealed firearm in a high crime area is not a crime in North

Carolina    and     Singleton’s   understandably           nervous    conduct     when

finding himself observed by police officers did not indicate

that he was involved in any criminal activity.                       Singleton also

argues that, even if the officers had reasonable suspicion to

stop him, the investigatory stop was longer than necessary to

determine whether Singleton was engaged in criminal activity.

Finding no error, we affirm.

            In reviewing a district court’s ruling on a motion to

suppress, we defer to the district court’s factual findings,

     ∗
         Terry v. Ohio, 392 U.S. 1 (1968).



                                        2
setting them aside only if clearly erroneous, and review its

legal conclusions de novo.        United States v. Perry, 560 F.3d

246, 251 (4th Cir.), cert. denied, 130 S. Ct. 177 (2009).              When

the district court has denied a motion to suppress, the evidence

must be viewed in the light most favorable to the Government.

United States v. Neely, 564 F.3d 346, 349 (4th Cir. 2009).

            Consistent with the Fourth Amendment, a police officer

may conduct a brief investigatory stop, known as a Terry stop,

“when the officer has a reasonable, articulable suspicion that

criminal activity is afoot.”     Illinois v. Wardlow, 528 U.S. 119,

123 (2000) (citing Terry, 392 U.S. at 30).               Whether there is

reasonable suspicion to justify the stop depends on the totality

of the circumstances, including the information known to the

officer and any reasonable inferences to be drawn at the time of

the stop.       United States v. Sokolow, 490 U.S. 1, 8 (1989).

Reasonable suspicion may exist even if “each individual factor

‘alone is susceptible of innocent explanation.’”            United States

v. Black, 525 F.3d 359, 366-67 (4th Cir.) (quoting United States

v. Arivizu, 534 U.S. 266, 277 (2002)), cert. denied, 129 S. Ct.

182   (2008).      The   reasonable       suspicion   determination   is   a

“commonsensical proposition,” and deference should be accorded

to police officers’ determinations based on their experience of

what transpires on the streets.            United States v. Foreman, 369



                                      3
F.3d 776, 782 (4th Cir. 2004); United States v. Lender, 985 F.2d

151, 154 (4th Cir. 1993).

            Although      Singleton          contends      that   carrying        an

unconcealed gun through a high crime area is not a crime in

North Carolina, lawful conduct may give rise to a reasonable

suspicion if the circumstances as a whole indicate that criminal

activity is afoot.         Wardlow, 528 U.S. at 125.              Here, Officer

Bynoe testified that the majority of people carrying unconcealed

firearms in this area are security guards or special police and

that Singleton was not wearing a uniform that would identify him

as   either.     In    addition,   the       officers     testified    that,    upon

noticing the police, Singleton exhibited a “fright or flight”

expression on his face which, in the officers’ experience, meant

he was getting ready to take off running.

            Singleton contends that he was understandably nervous

when   he   found     himself   observed      by   police    officers,    and    his

nervousness did not give the officers reasonable suspicion that

he was engaged in criminal activity.                     However, a defendant’s

unusually nervous behavior is a factor that the police can take

into   consideration        when   making          the    reasonable     suspicion

determination.        United States v. Branch, 537 F.3d 328, 338 (4th

Cir. 2008), cert. denied, 129 S. Ct. 943 (2009); Foreman, 369

F.3d at 785;        United States v. Mayo, 361 F.3d 802, 807-08 (4th

Cir. 2004).

                                         4
             Moreover,      evasive    conduct,      including      walking    in   the

opposite direction upon noticing police officers, may also be

taken   into    consideration     by    the    police,     even     if   the   conduct

stops short of headlong flight.                 United States v. Smith, 396

F.3d 579, 584 (4th Cir. 2005); Mayo, 361 F.3d at 807-08; Lender,

985   F.2d     at   154.     Here,     the    officers     testified      that      upon

noticing them, Singleton turned 180 degrees and began walking in

the opposite direction.          He ignored the first request to stop.

Instead, he continued to walk quickly in the opposite direction,

and stopped only when Officer Gunter issued a second command.

             Viewing the evidence in the light most favorable to

the Government, we conclude the district court did not err in

denying the motion to suppress.                Based on the totality of the

circumstances,        the   officers     had     a    reasonable,        articulable

suspicion to justify the Terry stop.                 Singleton’s presence in a

high crime area carrying an unconcealed firearm, his wearing

very casual clothes indicating he was not a security officer,

and his nervous and evasive conduct when confronted by police

officers,      gave   the   officers    reason       to   suspect    Singleton       was

involved in criminal activity.               Further, the period of detention

was not unreasonable, as it “last[ed] no longer than . . .

necessary to effectuate the purpose of the stop.”                         Florida v.

Royer, 460 U.S. 491, 500 (1983).              The purpose of the stop was to

verify that Singleton was lawfully carrying a firearm in an area

                                         5
plagued     by    gun     offenses,     and       the   ten-minute       period    of   his

detention        was    no     longer     than          necessary        to     make    that

determination.

             Therefore, the Terry stop did not violate Singleton’s

Fourth Amendment rights, and the district court properly denied

Singleton’s motion to suppress the evidence obtained as a result

of   the    stop.         Accordingly,    we       affirm    the    district       court’s

judgment.        We dispense with oral argument because the facts and

legal    contentions         are   adequately       presented       in    the    materials

before     the    court    and     argument       would   not   aid      the    decisional

process.

                                                                                  AFFIRMED




                                              6